Case 6:20-cv-00980-ADA Document 36-3 Filed 05/24/21 Page 1 of 2




      EXHIBIT 2
                                           Case 6:20-cv-00980-ADA Document 36-3 Filed 05/24/21 Page 2 of 2




                                   Text Order GRANTING 19 Motion to Dismiss entered by Judge Alan D Albright.
                                   Because Castlemorton's complaint does not plead sufficient facts that would support an
                                   allegation of pre-suit knowledge, the Court GRANTS Defendant's motion to dismiss
                                   Castlemorton's pre-suit induced infringement claims. But given that it may have been
                                   impossible for Castlemorton to do so without the benefit of fact discovery, in accordance
                                   with the Courts usual practice, the Court permits Castlemorton to amend its complaint
                                   after the start of fact discovery to include pre-suit induced infringement if it is able to
                                   elicit sufficient facts to support such an allegation. See, e.g., Parus Holdings Inc. v.
                                   Apple Inc., No. 6:19-cv-00432-ADA, Dkt. 101 (W.D. Tex. Jan. 31, 2020). (This is a text-
                                   only entry generated by the court. There is no document associated with this entry.) (jy)
                                   (Entered: 07/25/2020)




                                   As of July 27, 2020, PACER did not contain a publicly available document associated
                                   with this docket entry. The text of the docket entry is shown above.

                                   Castlemorton Wireless, LLC v. Comcast Corporation et al.
                                   6-20-cv-00034 (WDTX), 7/25/2020, docket entry




Powered by TCPDF (www.tcpdf.org)
